Case 2:18-cv-01481-DDP-JEM Document 326 Filed 08/23/21 Page 1 of 11 Page ID
                                #:15453



 1 BROWNE GEORGE ROSS
   O’BRIEN ANNAGUEY & ELLIS LLP
 2 Keith J. Wesley (State Bar No. 229276)
    kwesley@bgrfirm.com
 3 Matthew L. Venezia (State Bar No. 313812)
     mvenezia@bgrfirm.com
 4 Lori Sambol Brody (State Bar No. 150545)
    lbrody@bgrfirm.com
 5 2121 Avenue of the Stars, Suite 2800
   Los Angeles, California 90067
 6 Telephone: (310) 274-7100
   Facsimile: (310) 275-5697
 7
   LAW OFFICE OF ALEX KOZINSKI
 8 Alex Kozinski (State Bar No. 66473)
    alex@kozinski.com
 9 719 Yarmouth Road, Suite 101
   Palos Verdes Estate, CA 90274-2671
10 Telephone: (310) 541-5885
   Facsimile: (310) 265-4653
11 Email: alex@kozinski.com
12 Attorneys for Plaintiff and Counterdefendant
   Ironhawk Technologies, Inc.
13
                          UNITED STATES DISTRICT COURT
14
           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
15
16
   IRONHAWK TECHNOLOGIES, INC.,                     Case No. 2:18-cv-01481-DDP-JEM
17 a Delaware Corporation,
                                                    The Hon. Dean D. Pregerson
18                     Plaintiff and                IRONHAWK TECHNOLOGIES,
19                     Counterdefendant,            INC.’S OPPOSITION TO
                                                    DROPBOX’S MOTION FOR
20               vs.                                LEAVE TO FILE RENEWED
                                                    SUMMARY JUDGMENT MOTION
21 DROPBOX, INC., a Delaware                        ON THE AVAILABILITY OF
                                                    DAMAGES
22 corporation,
23                     Defendant and                Trial Date: January 18, 2022
                       Counterclaimant.             Final Pre-Trial Conf.: January 10, 2022
24
25
26
27
28
     1880259.1                                                   Case No. 2:18-cv-01481-DDP-JEM
          IRONHAWK TECHNOLOGIES, INC.’S OPPOSITION TO DROPBOX’S MOTION FOR LEAVE TO FILE
               RENEWED SUMMARY JUDGMENT MOTION ON THE AVAILABILITY OF DAMAGES
Case 2:18-cv-01481-DDP-JEM Document 326 Filed 08/23/21 Page 2 of 11 Page ID
                                #:15454



 1               Ironhawk Technologies, Inc. (“Ironhawk”) hereby opposes Dropbox, Inc.’s
 2 (“Dropbox”) Motion for Leave to File Renewed Summary Judgment Motion on the
 3 Availability of Damages (the “Motion”) as follows.
 4 I.            PRELIMINARY STATEMENT.
 5               The Court granted Dropbox’s motion for summary judgment on October 24,
 6 2019—12 days before trial was calendared to begin. Given this timing, the parties
 7 have already fully briefed motions for summary judgment, fully briefed evidentiary
 8 motions, exchanged exhibit and witness lists, prepared proposed jury instructions,
 9 etc. While Ironhawk agrees the previously mooted, pending motions should be ruled
10 on, this case should pick up where it left off, i.e., preparing for trial. Some regular
11 pretrial matters remain, but the Ninth Circuit’s mandate was clear. Empanel the jury,
12 give opening arguments, and call the first witness.
13               Dropbox has another idea. Dropbox wants to open up this case for another
14 round of summary judgment briefing, where Dropbox seeks to reiterate its already
15 briefed damages arguments, and further argues that Ironhawk should be deprived of
16 any opportunity to have a jury hear its case, presumably believing that if the case is
17 tried to the Court, the Court will simply follow its earlier ruling on summary
18 judgment and rule in Dropbox’s favor. This is improper. Ironhawk has already been
19 forced to oppose Dropbox’s meritless damages arguments once, and there is no
20 reason Dropbox should be given a second bite at the apple.
21               Dropbox’s reliance on the Supreme Court’s decision in Romag Fasteners,
22 Inc. v. Fossil, Inc. is befuddling. 140 S. Ct. 1492 (2020) (“Romag”). Romag is an
23 intervening change in the law in Ironhawks’s favor, making clear that there is no
24 willfulness or passing off requirement in order to disgorge a defendant’s profits—
25 mooting the arguments made by Dropbox on summary judgment, and opening the
26 door for an award of profits on Ironhawk’s reverse confusion theory, should
27 Ironhawk prove that disgorgement would be equitable under the circumstances of
28 this case at trial.
     1880259.1
                                                -1-              Case No. 2:18-cv-01481-DDP-JEM
          IRONHAWK TECHNOLOGIES, INC.’S OPPOSITION TO DROPBOX’S MOTION FOR LEAVE TO FILE
               RENEWED SUMMARY JUDGMENT MOTION ON THE AVAILABILITY OF DAMAGES
Case 2:18-cv-01481-DDP-JEM Document 326 Filed 08/23/21 Page 3 of 11 Page ID
                                #:15455



 1          Ironhawk agrees Romag is important. But, it can in no way be read to support
 2 summary adjudication of any issue in Dropbox’s favor, and there is thus no reason
 3 to allow Dropbox to file a second summary judgment motion on the basis of Romag.
 4 Should briefing on the implications of Romag be helpful to the Court, the issue can
 5 be addressed in a few pages of supplemental briefing per side. The proposed 18-
 6 page, repetitive summary judgment motion, revisiting all of Dropbox’s damages
 7 arguments, is not required and is a waste of resources.1
 8          Accordingly, the Motion should be denied.
 9 II.      STATEMENT OF FACTS.
10          A.    Dropbox and Ironhawk filed motions for summary judgment
11                pursuant to the case management schedule.
12          On May 8, 2019, the parties filed a Joint Stipulation to, among other things,
13 extend the deadline to file motions until June 17, 2019. Dkt. No. 75. On May 9,
14 2019, the Court adopted this proposal, and entered an Order requiring motions to be
15 filed by June 17, 2019. Dkt. No. 76. Both Ironhawk and Dropbox filed their motions
16 for summary judgment on that day. Dkt. Nos. 89, 91. Dropbox’s motion sought
17 dismissal of Ironhawk’s case on the grounds that no reasonable jury could find a
18 likelihood of confusion, but argued in the alternative that Ironhawk could not prove
19 Dropbox acted willfully, and thus could not establish an entitlement to disgorge
20 Dropbox’s profits. See Dkt. No. 91, 2–3; Dkt. No. 118, 21–25. This issue was
21 further addressed in both Ironhawk’s opposition, and Dropbox’s reply briefing. See
22 Dkt No. 142, 24–25; Dkt. No. 169, 2–7.
23
24
25
26   1
             Nor does it matter that Ironhawk “limited” its case to reverse confusion on
27 appeal—Ironhawk’s claims have always sounded in reverse confusion, and the case
28 was briefed as such.
   1880259.1
                                               -2-                 Case No. 2:18-cv-01481-DDP-JEM
         IRONHAWK TECHNOLOGIES, INC.’S OPPOSITION TO DROPBOX’S MOTION FOR LEAVE TO FILE
              RENEWED SUMMARY JUDGMENT MOTION ON THE AVAILABILITY OF DAMAGES
Case 2:18-cv-01481-DDP-JEM Document 326 Filed 08/23/21 Page 4 of 11 Page ID
                                #:15456



 1               B.    Dropbox filed a Daubert motion and two motions in limine
 2                     challenging Ironhawk’s damages theories.
 3               On June 17, 2019, Dropbox also filed a Daubert motion, seeking to exclude
 4 Ironhawk’s damages expert, Dr. Robert Wunderlich, arguing that Ironhawk could
 5 not recover a reasonable royalty. Dkt No. 116, 4–6. On September 16, 2019,
 6 Dropbox filed two motions in limine addressing the availability of damages (No. 1
 7 and No. 4)—No. 1 argued that Ironhawk failed to disclose, and thus could not
 8 pursue, a punitive damages claim, and No. 4 argued Ironhawk could not seek a
 9 reasonable royalty or introduce evidence related to the same. Dkt. Nos. 189-7, 190.
10 Ironhawk opposed each of these motions, and Dropbox filed replies.
11               C.    The Court granted Dropbox’s motion for summary judgment.
12               On October 24, 2019, the Court granted Dropbox’s motion for summary
13 judgment, finding that a “reasonable trier of fact could not conclude that Dropbox’s
14 use of Smart Sync is likely to cause consumer confusion.” Dkt. No. 264, 15. This
15 Order resolved the case in Dropbox’s favor, rendering Dropbox’s additional
16 arguments, Ironhawk’s motion for summary judgment, and the pending evidentiary
17 motions moot.
18               D.    The Ninth Circuit reversed the grant of summary judgment in
19                     favor of Dropbox, remanding this case for trial.
20               On November 18, 2019, Ironhawk filed its Notice of Appeal as to the Court’s
21 order granting Dropbox summary judgment. Dkt. No. 266. On July 6, 2021, the
22 Ninth Circuit entered its Order and Amended Opinion, whereby the Ninth Circuit
23 reversed the Court’s grant of summary judgment in Dropbox’s favor, and remanded
24 this case for trial. Dkt. No. 312, 26. On July 14, 2021, the Ninth Circuit entered its
25 Mandate. Dkt. No. 313. The Court has now set a final pretrial conference for
26 January 10, 2022, at 11:00 a.m., and a jury trial to begin on January 18, 2022, at
27 9:00 a.m. Dkt. No. 324.
28
     1880259.1
                                                -3-              Case No. 2:18-cv-01481-DDP-JEM
          IRONHAWK TECHNOLOGIES, INC.’S OPPOSITION TO DROPBOX’S MOTION FOR LEAVE TO FILE
               RENEWED SUMMARY JUDGMENT MOTION ON THE AVAILABILITY OF DAMAGES
Case 2:18-cv-01481-DDP-JEM Document 326 Filed 08/23/21 Page 5 of 11 Page ID
                                #:15457



 1         E.    Ironhawk and Dropbox stipulated to have unresolved issues from
 2               the summary judgment briefing and evidentiary motions heard
 3               before trial.
 4         Agreeing that the Ninth Circuit’s reversal left the previously moot issues ripe
 5 for determination—i.e., Dropbox’s willfulness and disgorgement arguments,
 6 Ironhawk’s motion for summary judgment, and the pending evidentiary motions—
 7 on August 12, 2021, the parties filed a Joint Stipulation suggesting that the Court set
 8 these matters for hearing on September 27, 2021, at 10:00 a.m. Dkt. No. 316. The
 9 Court granted the Joint Stipulation, but originally set all the matters to be heard on
10 October 25, 2021, at 10:00 a.m., before further continuing just the motions in limine
11 to be heard at the final pretrial conference. Dkt. Nos. 322, 324.
12         F.    Dropbox seeks a second bite at the apple by virtue of another
13               summary judgment motion.
14         Dropbox argues that it should be allowed to address the import of the Romag
15 decision. However, a review of its proposed motion for summary judgment makes
16 clear that Dropbox attempts to reargue a number of issues, including whether
17 Ironhawk may recover a reasonable royalty, whether Rule 37 bars Ironhawk from
18 seeking punitive damages, and whether Ironhawk is entitled to a jury trial. See Dkt.
19 No. 319-2, 8–9, 22–23. As acknowledged in the proposed motion, Dropbox has
20 already briefed these issues, and Ironhawk has already been forced to oppose
21 Dropbox’s meritless position that Ironhawk should be disallowed from pursuing any
22 monetary remedy. Id. at 22, 23 (“As Dropbox explained in its motion to exclude
23 Wunderlich”; “as discussed in more detail in Dropbox’s Motion In Limine No. 1”).
24 III.    THE MOTION SHOULD BE DENIED.
25         A.    Legal standard.
26         The Court’s Standing Order on Procedures provides that “[t]he court will
27 allow only one motion for summary judgment per party, absent leave of the court.”
28 Standing Order, 2. While such matters generally fall within the discretion of the
   1880259.1
                                           -4-                Case No. 2:18-cv-01481-DDP-JEM
       IRONHAWK TECHNOLOGIES, INC.’S OPPOSITION TO DROPBOX’S MOTION FOR LEAVE TO FILE
            RENEWED SUMMARY JUDGMENT MOTION ON THE AVAILABILITY OF DAMAGES
Case 2:18-cv-01481-DDP-JEM Document 326 Filed 08/23/21 Page 6 of 11 Page ID
                                #:15458



 1 Court, here, the Court’s discretion is limited to some extent by the Ninth Circuit’s
 2 mandate that this case be remanded for trial. See Cassett v. Stewart, 406 F.3d 614,
 3 621 (9th Cir. 2005) (“[L]ower courts are obliged to execute the terms of a mandate”
 4 and must follow “the spirit of the circuit court's decision.”) (internal citation
 5 omitted).
 6               B.    The Ninth Circuit remanded this case for trial, and the motion for
 7                     summary judgment deadline passed more than two years ago.
 8               As a threshold matter, the Ninth Circuit remanded this case for trial, not an
 9 additional round of summary judgment briefing. Dkt. No. 312, 26. Pursuant to the
10 Ninth Circuit’s mandate, Ironhawk is entitled to a prompt trial, and to focus its
11 efforts on preparing for the same—not an additional, unnecessary round of summary
12 judgment briefing, proffered as a distraction by its well-funded litigation adversary.
13 Indeed, the cutoff for motions in this case was June 17, 2019, more than two years
14 ago, and Dropbox already briefed the issues it now seeks to raise for a second time.
15 Dkt. No. 76.
16               C.    The intervening change in law renders Dropbox’s arguments
17                     meritless, mooting any need for additional briefing.
18               Again, Dropbox briefed the willfulness and disgorgement issues in its first
19 motion for summary judgment. Dkt. No. 91, 2–3; Dkt. No. 118, 21–25. The only
20 intervening change in the law, Romag, cuts squarely against Dropbox, and can be
21 considered by the Court without need for Dropbox to file a second summary
22 judgment motion.
23               Dropbox originally argued that, under Lindy Pen Co., Inc. v. Bic Pen Corp.,
24 982 F.2d 1400, 1406 (9th Cir. 1993), Ironhawk could not prove willfulness,
25 “[b]ecause Dropbox had no intent to trade on Ironhawk’s goodwill[.]” Dkt. No. 118,
26 23. And, because Dropbox argued willfulness was a prerequisite to the
27 disgorgement of profits, again under Lindy Pen, Dropbox continued that Ironhawk
28
     1880259.1
                                                -5-              Case No. 2:18-cv-01481-DDP-JEM
          IRONHAWK TECHNOLOGIES, INC.’S OPPOSITION TO DROPBOX’S MOTION FOR LEAVE TO FILE
               RENEWED SUMMARY JUDGMENT MOTION ON THE AVAILABILITY OF DAMAGES
Case 2:18-cv-01481-DDP-JEM Document 326 Filed 08/23/21 Page 7 of 11 Page ID
                                #:15459



 1 could thus not establish an entitlement to disgorge Dropbox’s profits. Id. at 24–25.2
 2          But, Romag directly undercut this argument. In Romag, Romag manufactured
 3 magnetic snap fasteners, and Fossil used counterfeit Romag snap fasteners in certain
 4 of its leather goods. The jury found Fossil “had acted ‘in callous disregard’ of
 5 Romag’s rights[,]” but not willfully, and because there was no willfulness finding,
 6 the district court declined to award Romag Fossil’s profits. Romag, 140 S. Ct. at
 7 1494. The Supreme Court reversed, explaining that while “a trademark defendant’s
 8 mental state is a highly important consideration in determining whether an award of
 9 profits is appropriate[,]” willfulness (i.e., passing off) is not an “inflexible
10 precondition to recovery” of profits. Id. at 1497; see also Monster Energy Co. v.
11 Integrated Supply Network, LLC, 821 Fed. Appx. 730, 733 (9th Cir. 2020) (“[T]he
12 Supreme Court has squarely rejected the reasoning that motivated Stone Creek.”).
13          By making clear that there is no willfulness or passing off requirement for an
14 award of profits, Romag opened the door for profits awards in reverse confusion
15 cases, considering the types of malicious intent relevant to claims of reverse
16 confusion—ranging from “evidence that a defendant deliberately intended to push
17 the plaintiff out of the market by flooding the market with advertising to create
18 reverse confusion” to “evidence that, for example, the defendant knew of the mark,
19 should have known of the mark, intended to copy the plaintiff, failed to conduct a
20 reasonably adequate trademark search, or otherwise culpably disregarded the risk of
21 reverse confusion.” Marketquest Group, Inc. v. BIC Corp., 862 F.3d 927, 934–35
22 (9th Cir. 2017).
23          Ironhawk presented ample evidence of Dropbox’s malicious intent in
24
25   2
             While Dropbox’s original briefing did not cite Stone Creek, Inc. v. Omnia
26 Italian Designs, Inc., 875 F.3d 426, 441 (9th Cir. 2017), Dropbox’s current briefing
   cites the case as support for the argument that disgorgement previously required a
27 showing of willfulness in the Ninth Circuit, and acknowledges this principle was
28 abrogated by Romag.
   1880259.1
                                              -6-                 Case No. 2:18-cv-01481-DDP-JEM
         IRONHAWK TECHNOLOGIES, INC.’S OPPOSITION TO DROPBOX’S MOTION FOR LEAVE TO FILE
              RENEWED SUMMARY JUDGMENT MOTION ON THE AVAILABILITY OF DAMAGES
Case 2:18-cv-01481-DDP-JEM Document 326 Filed 08/23/21 Page 8 of 11 Page ID
                                #:15460



 1 connection with the summary judgment briefing, sufficient to support an award of
 2 profits in Ironhawk’s favor. See Dkt. No. 142, 11, 28–29 (summarizing evidence).
 3 That the law has gotten significantly worse for Dropbox does not countenance in
 4 favor of allowing Dropbox to file a second summary judgment motion on this issue.
 5        D.     The disgorgement of profits issue can be heard on October 25,
 6               2021, without need for another summary judgment motion.
 7        The parties stipulated that the willfulness and disgorgement of profits issues
 8 raised in Dropbox’s original motion for summary judgment can be set for hearing,
 9 and the Court in fact set those issues to be heard on October 25, 2021, at 10:00 a.m.
10 Dkt. Nos. 316, 322. Should the Court believe additional briefing on Romag would
11 be helpful, the Court could allow the parties to submit brief argument concerning the
12 impact of that case, as opposed to entertaining Dropbox’s repetitive 18-page motion,
13 and opposition and reply papers.
14        E.     Dropbox seeks to provide additional briefing on numerous issues,
15               already fully briefed before the Court.
16        Review of Dropbox’s proposed second summary judgment motion makes
17 clear that Dropbox does not only seek to reargue the profits issue in light of Romag,
18 but other damages issues for which there has been no change in the law or facts:
19              Dropbox argues that Ironhawk may not recover a reasonable royalty.
                 Dkt. No. 319-2, 22–23. Dropbox has already made this argument in
20               two motions. Dkt No. 116, 4–6; Dkt. No. 189-7. And, Ironhawk has
                 already explained why Dropbox is wrong. Dkt. No. 141, 3–8; Dkt. No.
21               219.
22              Dropbox argues that Ironhawk waived its punitive damages claim. Dkt.
                 No. 319-2, 23. Dropbox made the same argument in its Motion in
23               Limine No. 1. Dkt. No. 190, 7–9, 11–13. And, Ironhawk has already
                 explained why Dropbox is wrong. Dkt. No. 217, 5–10.
24
25        Dropbox’s motions in limine addressing these issues are already set to be
26 heard by the Court at the final pretrial conference. Dkt. No. 324. There is nothing to
27 be gained from additional briefing on these issues, and allowing Dropbox to file a
28 second summary judgment motion would needlessly cost Ironhawk money in the
   1880259.1
                                       -7-                Case No. 2:18-cv-01481-DDP-JEM
       IRONHAWK TECHNOLOGIES, INC.’S OPPOSITION TO DROPBOX’S MOTION FOR LEAVE TO FILE
            RENEWED SUMMARY JUDGMENT MOTION ON THE AVAILABILITY OF DAMAGES
Case 2:18-cv-01481-DDP-JEM Document 326 Filed 08/23/21 Page 9 of 11 Page ID
                                #:15461



 1 form of attorneys’ fees and waste the Court’s resources.
 2 IV.           CONCLUSION.
 3               For the reasons set forth above, the Motion should be denied.
 4 Dated: August 23, 2021                     BROWNE GEORGE ROSS
                                              O’BRIEN ANNAGUEY & ELLIS LLP
 5
                                                 Keith J. Wesley
 6                                               Matthew L. Venezia
                                                 Lori Sambol Brody
 7
 8                                            By:        /s/ Matthew L. Venezia
 9
                                              Attorneys for Plaintiff and Counterdefendant
10                                            Ironhawk Technologies, Inc.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     1880259.1
                                                -8-              Case No. 2:18-cv-01481-DDP-JEM
          IRONHAWK TECHNOLOGIES, INC.’S OPPOSITION TO DROPBOX’S MOTION FOR LEAVE TO FILE
               RENEWED SUMMARY JUDGMENT MOTION ON THE AVAILABILITY OF DAMAGES
Case 2:18-cv-01481-DDP-JEM Document 326 Filed 08/23/21 Page 10 of 11 Page ID
                                 #:15462



  1                                   CERTIFICATE OF SERVICE
  2               I hereby certify that on this 23rd day of August, 2021, I electronically filed
  3 the foregoing IRONHAWK TECHNOLOGIES, INC.’S OPPOSITION TO
  4 DROPBOX’S MOTION FOR LEAVE TO FILE RENEWED SUMMARY
  5 JUDGMENT MOTION ON THE AVAILABILITY OF DAMAGES with the
  6 Clerk of the Court using the CM/ECF system which will send notification of such
  7 filing to the following: SEE SERVICE LIST ATTACHED
  8
  9
 10
 11                                                   Andrea A. Augustine
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      1880259.1
                                                 -9-              Case No. 2:18-cv-01481-DDP-JEM
           IRONHAWK TECHNOLOGIES, INC.’S OPPOSITION TO DROPBOX’S MOTION FOR LEAVE TO FILE
                RENEWED SUMMARY JUDGMENT MOTION ON THE AVAILABILITY OF DAMAGES
Case 2:18-cv-01481-DDP-JEM Document 326 Filed 08/23/21 Page 11 of 11 Page ID
                                 #:15463



  1                                      SERVICE LIST
  2                     Ironhawk Technologies, Inc. vs. Dropbox, Inc.
                      USDC CD CA Case No. 2:18-cv-01481-DDP(JEMx)
  3
  4      Jeffrey M. Davidson                          Attorneys for Defendant and
         Matthew Q. Verdin                            Counterclaimant
  5                                                   Dropbox, Inc.
         Clara J. Shin
  6      Raymond G. Lu
         COVINGTON & BURLING LLP
  7
         415 Mission Street, Suite 5400
  8      San Francisco, California 94105
         Telephone: 415-591-6000
  9
         Facsimile: 415-591-6091
 10      E-mail:      jdavidson@cov.com
                      cshin@cov.com
 11
                      mverdin@cov.com
 12                   rlu@cov.com
 13      Laura E. Brookover (Pro Hac Vice)
 14      COVINGTON & BURLING LLP
         One CityCenter
 15      850 Tenth Street, NW
 16      Washington, DC 20001-4956
         Telephone: 202-662-5401
 17      Facsimile: 202-778-5401
 18      E-mail:     lbrookover@cov.com
 19      Alex Kozinski                                Co-Counsel for Ironhawk
         LAW OFFICE OF ALEX KOZINSKI                  Technologies, Inc.
 20
         719 Yarmouth Road
 21      Suite 101
 22      Palos Verdes Estate, CA 90274-2671
         Telephone: 310-541-5885
 23      Facsimile: 310-265-4653
 24      Email:      alex@kozinski.com

 25
 26
 27
 28
      1880259.1
                                                -10-              Case No. 2:18-cv-01481-DDP-JEM
           IRONHAWK TECHNOLOGIES, INC.’S OPPOSITION TO DROPBOX’S MOTION FOR LEAVE TO FILE
                RENEWED SUMMARY JUDGMENT MOTION ON THE AVAILABILITY OF DAMAGES
